Citation Nr: 0600275	
Decision Date: 01/06/06    Archive Date: 01/19/06

DOCKET NO.  03-32 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 40 percent 
for lumbar degenerative disc disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

William F. Buckley, Jr., Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1941 to 
October 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO), in St. 
Petersburg, Florida.  Originally, in a May 1983 rating 
decision issued in June 1983, the RO assigned the veteran a 
10 percent rating for lumbosacral strain, effective from 
April 1983.  In a June 2001 rating decision, the RO 
recharacterized the veteran's back disability as lumbar 
degenerative disc disease without significant radiculopathy 
due to lumbosacral strain and assigned a 40 percent, 
effective from March 19, 2001.  In a December 2001 rating 
decision, the subject of this appeal, the RO confirmed the 40 
percent rating.  The RO, in a September 2002 rating decision, 
recharacterized the veteran's disability as noted on the 
title page.

In a November 2005 statement, the veteran cancelled his 
scheduled hearing; therefore, his hearing request is deemed 
withdrawn.  38 C.F.R. § 20.704 (2005). 

In December 2005, a motion to advance this appeal on the 
docket, due to the veteran's age, was granted.  See 
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900 (c) 
(2005).


FINDINGS OF FACT

1.  VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate, the issue addressed in this decision.

2.  The veteran's service-connected degenerative disc disease 
is manifested by severe limitation of motion of the lumbar 
spine and severe lumbosacral strain with complaints of pain, 
but is not manifested by pronounced intervertebral disc 
syndrome (IDS) or IDS requiring bed rest prescribed by a 
physician or unfavorable ankylosis of the thoracolumbar or 
the entire spine.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for lumbar 
degenerative disc disease have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 
4.71a, Diagnostic Code 5292, 5293, 5295 (2002); 38 C.F.R. 
§§ 4.1-4.10, 4.71a, Diagnostic Codes 5237, 5242 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005) 
was enacted and became effective.  This law describes VA's 
duty to notify and assist claimants in substantiating a claim 
for VA benefits.  VA also revised the regulations effective 
November 9, 2000.  See  66 Fed. Reg. at 45,620-32 (Aug. 29, 
2001); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1). VCAA notice should be provided to a claimant 
before initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).

After examining the record, the Board is satisfied that all 
relevant facts have been properly developed, to the extent 
possible, and no further notice or assistance to the veteran 
is required to comply with the VCAA with regard to his claim.  
Service and VA medical records, VA examination reports, and 
lay statements have been associated with the record.  The VA 
satisfied its duty to notify by means of VCAA letters dated 
August 2002, September 2002, and December 2003, a September 
2003 statement of the case (SOC), and a March 2004 
supplemental statement of the case (SSOC).  Specifically, the 
appellant was advised by VA of the information required to 
substantiate the claim on appeal, what evidence VA had 
obtained, and of his and VA's respective duties for obtaining 
evidence.  The August 2002 VCAA letter also asked the 
appellant to identify health care providers and to sign 
releases to obtain pertinent records.  In the December 2003 
VCAA letter, the AOJ notified the appellant that it was his 
responsibility to make sure that VA received all requested 
information and that he needed to show that his disability 
has worsened.  

Here, the Board finds that any defect with respect to the 
VCAA notice requirement was harmless error.  The Board finds 
that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  Mayfield, 19 Vet. App. at 123-29 
(2005).  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993).  

Analysis

The veteran contends that the disability rating assigned for 
his lumbar degenerative disc disease should be increased to 
reflect more accurately the severity of his symptomatology.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2005).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. § 
4.1.  Where service connection has already been established 
and an increase in the disability rating is at issue, it is 
the present level of disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that 
criteria which provide a rating on the basis of loss of range 
of motion require consideration of 38 C.F.R. §§ 4.40 and 4.45 
(regulations pertaining to functional loss of the joints due 
to pain, etc.).  Therefore, to the extent possible, the 
degree of additional disability caused by functional losses, 
such as pain, weakened movement, excess fatigability, or 
incoordination, should be noted in terms consistent with 
applicable rating criteria.  

The Board observes that the criteria relating to spinal 
disorders were amended several times since July 2002 and the 
most favorable one must be applied.  See 67 Fed. Reg. 48,785 
(July 26, 2002), 67 Fed. Reg. 54,345-49 (Aug. 22, 2002); 68 
Fed. Reg. 51,454-58 (Aug. 27, 2003; 69 Fed. Reg. 32,449 (June 
10, 2004) (codified at 38 C.F.R. § 4.71a); see also 
VAOPGCPREC 3-2000.  
 
The veteran's back disability was rated under 38 C.F.R. § 
4.71a, Diagnostic Code 5295 by the RO.  The Board has also 
considered rating it for range of motion under Diagnostic 
Code 5292 and as IDS under Diagnostic Codes 5293 and 5243.  
See 38 C.F.R. § 4.71a (2002, 2005).  

Before September 26, 2003, when there is severe lumbosacral 
strain, with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion, a 40 percent rating, the maximum under the 
rating criteria for this diagnostic code, was warranted, 
under former Diagnostic Code 5295.  Before September 26, 
2003, the Rating Schedule, included criteria for rating 
limitation of motion of the lumbar spine under Diagnostic 
Code 5292.  Under that diagnostic code, a maximum 40 percent 
rating was warranted for severe limitation of motion of the 
lumbar spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2002).

Under the revised spine rating criteria effective September 
26, 2003, Diagnostic Codes 5237 for lumbosacral strain and 
5242 for degenerative arthritis of the spine, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease: unfavorable ankylosis of the 
entire spine warrants a maximum 100 percent rating; while 
unfavorable ankylosis of the entire thoracolumbar spine is 
given a 50 percent rating.  Forward flexion of the 
thoracolumbar spine of 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine warrants a 40 
percent rating.  Normal forward flexion of the thoracolumbar 
spine is zero to 90 degrees, extension is zero to 30 
degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of 
the following: difficulty walking because of a limited line 
of vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  See 68 Fed. Reg. 51,454-58 (Aug. 27, 
2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5237 
and 5242).

Additionally, prior to September 23, 2002, Diagnostic Code 
5293 for IDS provided for a maximum 60 percent rating for 
pronounced IDS, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, little 
intermittent relief; a 40 percent rating was assigned when 
IDS was severe, with recurring attacks and intermittent 
relief.  38 C.F.R. 4.71a, Diagnostic Code 5293 (2002).  On 
September 23, 2002, new rating criteria for IDS became 
effective.  67 Fed. Reg. 54,345 (August 22, 2002) (codified 
at 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 until September 26, 2003 when 
it was recodified at 38 C.F.R. § 4.71a, Diagnostic Code 
5243).  The revised diagnostic code now provides for the 
evaluation of IDS (pre-operatively or post-operatively) 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  The revised regulation defines an incapacitating 
episode as a period of acute signs and symptoms that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurological signs and 
symptoms resulting from IDS that are present constantly, or 
nearly so.  These revised criteria provide that a 40 percent 
rating is warranted where there are incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  A maximum 60 percent 
rating is warranted where there are incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  When evaluating on the basis of chronic 
manifestations, orthopedic disabilities should be evaluated 
using the rating criteria for the most appropriate diagnostic 
code or codes.  

Service medical record shows that, in March 1941, the veteran 
was involved in an accident involving a convoy of trucks.  At 
that time, he complained of pain and spent nine days in the 
hospital with an acute severe strain of the sacroiliac joint.  
The veteran's separation examination, in October 1945, 
indicated that he suffered from back pain when lifting.  
During a February 1950 VA examination the veteran complained 
of back stiffness and continuous aching.  The examiner 
diagnosed the veteran with residuals of a back injury.

In February 1955, the veteran was examined and complained of 
occasional back ache.  The VA examiner found the veteran's 
back to be tender over the right and upper sacroiliac lumbar 
region.  There was normal flexion extension and 
hyperextension.  The veteran was diagnosed with low back ache 
with residuals of, and aggravated by, congenital shortening 
of the left lower extremity.

In May 1960, the veteran was examined at the VA Medical 
Center in Cheyenne, Wyoming.  A complete patient history was 
taken in which the veteran stated he had back discomfort 
while lifting, driving long distances and sitting in movie 
theaters for a long period of time.  The examiner found that 
there was no tenderness on deep palpation over the lumbar 
spine, muscle spasms or discomfort in either right or left 
paravertebral spaces.  Extension of the lumbar spine and 
lateral motion of the lumbar spine to the right and to the 
left was unrestricted and asymptomatic.

In April 1983, a VA examination of the veteran showed he had 
osteoarthritis of the lumbar spine.  Forward bending was to 
70 degrees, backward bending was to 15 degrees, lateral 
bending was to 20 degrees to each side, and rotation was to 
20 degrees to each side.  The veteran reported having 
continuous pain that had become more severe over the passage 
of time.

During a June 2001 VA examination, the veteran complained of 
dull intermittent pain in his low back that grew worse while 
standing for protracted periods of time.  The examiner found 
moderate lumbar paraspinal muscle spasms, marked decreased 
range of motion with forward flexion to 20 degrees.  Side 
bending was to 10 degrees, extension was to 0 degrees and 
rotation was to 0 degrees.  X-rays showed normal 
mineralization, and osteophytic bridging of the anterior 
longitudinal ligament from L1 to S1.  There was narrowing of 
L4-L5 and L5-S1 disc space with spur formation over the 
anterior superior bodies of L4-L5.  No acute fracture or 
dislocations were noted.  The veteran was diagnosed with 
chronic lumbosacral strain, degenerative disc disease without 
significant radiculopathy, and knee amputation secondary to 
diabetic insufficiency. 

VA medical records from June 2001 to September 2002 show that 
the veteran was treated for a right leg amputation below the 
knee.  There was also documentation of the veteran having 
diabetes; however, the only mention of his back disability 
was a notation that he suffered trauma in 1941 from a lumbar 
spine injury.

In December 2003, the veteran was again examined by a VA 
examiner.  He was found to have moderate paraspinal muscle 
spasm from L3 to S1 and moderate spasm to palpation from L3 
to S1.  He had no gross dermatomal sensory loss.  The veteran 
was diagnosed with chronic lumbosacral strain, degenerative 
disc disease without significant radiculopathy, and 
mechanical low back pain secondary to lumbar degenerative 
disc disease.

In the present case, the Board finds that the medical 
evidence of record does not warrant a rating in excess of 40 
percent under either the former or revised spinal disorders 
rating criteria.  Based on the above, with consideration of 
DeLuca and the veteran's symptomatology in total, the Board 
finds that his back disability is manifested by no more than 
severe limitation in range of motion and severe lumbosacral 
strain warranting a 40 percent rating, under the former 
Diagnostic Codes 5292 and 5295.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5292 and 5295 (2002).  A 40 percent was the 
maximum rating under both of these former diagnostic codes.  

The veteran has not been shown to have pronounced IDS with 
persistent symptoms compatible with sciatic neuropathy, as 
June 2001 and December 2003 x-rays revealed evidence of 
degenerative disc disease without any evidence of stenosis or 
a herniated nucleus pulposus.  There was also no significant 
radiculopathy.  Further, the veteran has not had any 
incapacitating episodes requiring prescribed bed rest by a 
physician or treatment by a physician.  Thus, a rating under 
the former or revised Diagnostic Codes 5293/5243 for IDS is 
not warranted.  38 C.F.R. § 4.71a (2002, 2005).

Under the revised spinal disorder rating criteria effective 
in September 2003, the veteran has not been shown to have 
unfavorable ankylosis of either the thoracolumbar spine or 
the entire spine, that is, ankylosis resulting in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching, to warrant either a 50 or 100 
percent rating.  

Given the evidence described above, the Board finds that 
there is no basis under the former Diagnostic Code 5293 or 
the revised Diagnostic Codes 5237 or 5242 for awarding an 
evaluation in excess of 40 percent.  As the preponderance of 
the evidence is against the claim for a higher evaluation, 
the benefit-of-the-doubt doctrine does not apply; therefore, 
the claim for a higher evaluation must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In reaching this decision the Board considered the issue of 
whether the veteran's service-connected degenerative disc 
disease standing alone presents an exceptional or unusual 
disability picture, as to render impractical the application 
of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1) (2005); Bagwell v. Brown, 9 Vet. App. 337, 338-
39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Significantly, no evidence has been presented showing factors 
not already contemplated by the rating criteria, such as 
frequent periods of hospitalization or incapacitating 
episodes, due solely to the veteran's service-connected 
lumbar degenerative disc disease, as to render impractical 
the application of the regular schedular standards.  The 
regular schedular standards and the ratings previously and 
currently assigned, adequately compensate the veteran for any 
adverse impact caused by his service-connected claim.  In 
light of the foregoing, the Board finds that the criteria for 
submission for assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) are not met.


ORDER

A rating in excess of 40 percent for lumbar degenerative disc 
disease is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


